DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
      The information disclosure statement (IDS) document submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Im (US Pub. No.: US 2004/0009790 A1).
	Regarding claim 1, Im discloses an imaging device (Para 28; Fig. 1; portable wireless terminal provided with a camera lens module 100), comprising:
       a casing (Para 30; module receiving portion 300) comprising a first accommodating cavity therein (Para 30; hinge receiving portion 302), wherein a first opening is provided at one end of the first accommodating cavity (Par 30; wherein there is opening on hinge receiving portion 302 to receive components as Fig 2 shown) ;
     a lens module (Para 28; lens module 100) comprising a rotating portion (Figs.2, 7; Para 39; male hinge member 145;  the male hinge member 145 provides a rotational axis for the camera lens module 100 )  and an extension portion (Para 33, 38; a flexible printed circuit 133)  connected to the rotating portion ( Para 33, 38;  a fixed supporting die 148 connects to hinge member 145 protrudes to fix the camera lens 131 positioned within the lens containing recess 115 of the front cover 110; wherein camera lens includes a flexible printed circuit 133 ) , the rotating portion being accommodated in the first accommodating cavity (Fig. 2; wherein the figures show when all components are assembled together the male hinger member 145 will be received in the module receiving portion 300 includes lens receiving portion and a hinge receiving potion 302)  , the extension portion extending through the first opening to an exterior of the casing (Fig 2, 6; Para 36;  wherein The flexible printed circuit 133 is laterally drawn from the camera lens 131, turned to a 90.degree. direction and then connected to a main board (not shown) in the main body.) ; and
      a mounting component (Para 29; Fig 2; female hinge member 160 ) , which is at least partially accommodated in the first accommodating cavity and fixed to the casing (Fig. 2; Fig.8  ) , wherein the rotating portion is hinged with the mounting component via a spherical joint ( Fig. 2;  Para 44,45; elastic means 150 provide elastic force of the female hinge member 160; wherein there is flange 163 to connect male hinger member 145) .
	Regarding claim 14, Im discloses a display apparatus (Fig. 1; Para 28;  portable wireless terminal with a display 21 ) , comprising a display device (Para 28; display 21)  and the imaging device according to claim 1 (see prior art rejection above), the imaging device being connected to the display device ( Para 50;  the user can perform image communication using the camera lens module 200. It is also possible to visually confirm the view through the display 21 of the terminal when photographing an object.  Therefore the camera lens module and the display are connected so that the display can display the image ) .
Allowable Subject Matter
3.	Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, none of the prior art discloses “the mounting component comprises a first clamping member, a second clamping member, and a connecting member for connecting the first clamping member and the second clamping member, at least one of the first clamping member and the second clamping member is fixed to the casing; and
the first clamping member comprises a spherical, first inner surface, the second clamping member comprises a spherical, second inner surface, and the rotating portion is disposed between the first inner surface and the second inner surface and is in sliding contact with the first inner surface and the second inner surface” in combination of other limitation in the claim. 
             Claims 3-12 are objected to as being dependent from claim 2.

Regarding claim 13, none of the prior art discloses “wherein
the rotating portion and the extension portion are integrally disposed and a second accommodating cavity is formed therein, and a third opening formed on the extension portion and a fourth opening formed on the rotating portion are provided at two ends of the second accommodating cavity; and the lens module further comprises a lens body, a lens, and a connecting wire hamess, the lens body is accommodated in the second accommodating cavity and capable of imaging, the lens is connected to the extension portion and covers the third opening, and the connecting wire harness is connected to the lens body and protrudes out through the fourth opening” in combination of other limitation in its base claim. 

                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696